SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

235
KA 11-01537
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAMIAN JOHNSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal   from a resentence of the Supreme Court, Monroe County
(Francis A.   Affronti, J.), rendered June 7, 2011. Defendant was
resentenced   by imposing a period of five years of postrelease
supervision   upon his conviction of sodomy in the first degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a resentence that corrected a
Sparber error (People v Sparber, 10 NY3d 457, 472). Contrary to
defendant’s contention, Supreme Court did not abuse its discretion in
denying his request for an adjournment to retrieve legal research he
had prepared with respect to “his sentence and conviction generally”
(see People v Carter, 50 AD3d 1518, 1518). The record established
that defendant sought to withdraw his plea based upon the alleged
involuntariness of his plea. Inasmuch as the resentencing proceeding
is limited to correcting a procedural error by “mak[ing] the required
pronouncement” of the appropriate sentence (Sparber, 10 NY3d at 471;
see People v Lingle, 16 NY3d 621, 635), the court could not have
considered any information defendant had prepared with respect to
whether he should be permitted to withdraw his plea.




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court